Citation Nr: 1802335	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for aphakia, left eye.

2.  Whether new and material evidence has been received to reopen a claim for status post meniscectomy, right knee.

3.  Whether new and material evidence has been received to reopen a claim for status post meniscectomy, left knee.

4.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease, lumbar spine with intervertebral disc syndrome and facet joint arthropathy.

5.  Entitlement to service connection for a right shoulder disability, claimed as surgery, right shoulder condition, to include as secondary to degenerative disc disease lumbar spine.

6.  Entitlement to service connection for a left shoulder disability, claimed as surgery, left shoulder condition, to include as secondary to degenerative disc disease lumbar spine.

7.  Entitlement to service connection for sciatica, left lower extremity, to include as secondary to degenerative disc disease lumbar spine.

8.  Entitlement to service connection for sciatica, right lower extremity, to include as secondary to degenerative disc disease lumbar spine.

9.  Entitlement to service connection for a heart disability, to include implantable pacemaker.

10.  Entitlement to service connection for polymyalgia rheumatica.

11.  Entitlement to service connection for osteopenia.

12.  Entitlement to service connection for benign prostatic hyperplasia.

13.  Entitlement to service connection for plantar fasciitis, right foot.

14.  Entitlement to service connection for plantar fasciitis, left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956, from April 1957 to February 1964 and from September 1967 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for aphakia left eye, status post meniscectomy right and left knees, sciatica right and left lower extremities, right and left shoulder disability, heart disability, polymyalgia rheumatica, osteopenia, benign prostatic hyperplasia, and bilateral plantar fasciitis; and an increased rating for degenerative disc disease, lumbar spine with intervertebral disc syndrome and facet joint arthropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  A July 2003 rating decision denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for aphakia, left eye.  The Veteran did not appeal this decision and it became final.

2.  The additional evidence received since July 2003 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for aphakia, left eye.

3.  An August 2004 rating decision denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for status post meniscectomy, right knee.  The Veteran did not appeal this decision and it became final.

4.  The additional evidence received since August 2004 relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for status post meniscectomy, right knee.

5.  An August 2004 rating decision denied the Veteran's claim to reopen his previously denied claim for entitlement to service connection for status post meniscectomy, left knee.  The Veteran did not appeal this decision and it became final.

6.  The additional evidence received since August 2004 relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for status post meniscectomy, left knee.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for aphakia.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for status post meniscectomy, right knee.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156, 20.1103 (2017).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for status post meniscectomy, left knee.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the Veteran's previously denied claims of entitlement to service connection for aphakia, left eye and status post meniscectomy, right and left knees, which represents a favorable disposition of the Veteran's petition, it finds that a discussion of VA's duties to notify and assist is not required.  All notification and development needed to adjudicate this part of the Veteran's appeal has been accomplished.

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was notified of the denials of his claims to reopen these previously denied claims in July 2003 and August 2004, respectively.  The Veteran did not appeal these decisions and they became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.


Aphakia, Left Eye

The evidence considered at the time of the July 2003 rating decision included STRs, service personnel records, post service medical records, and a VA eye examination. The claim to reopen the Veteran's previously denied claim of entitlement to service connection for aphakia, left eye was denied because no new and material evidence was submitted that established the condition was incurred in service, or that it was aggravated by service.

Upon review of the record, the Board finds that new and material evidence has been submitted that is sufficient to reopen the claim for service connection aphakia, left eye.  The evidence received since the prior final denial includes VA treatment records and the Veteran's hearing testimony.  The Board finds this evidence is both new and material.  The Veteran testified at his hearing that he has undergone "two to three" more surgeries on his left eye and that he has been working with VA providers who are making different lenses for him to improve his vision.

This newly submitted evidence is material because it shows that the Veteran continues to experience issues with his left eye which was operated on in service.  This evidence raises a reasonable possibility of substantiating the claim for service connection for aphakia, left eye.

Based on the foregoing, the Board finds that the newly submitted evidence described above, is both new and material.  Having submitted new and material evidence, the Veteran's claim is reopened.  38 U.S.C. § 5108 (West 2012); 
38 C.F.R. § 3.156 (2017).

Status Post Meniscectomy, Right and Left Knees

The evidence considered at the time of the August 2004 rating decision included STRs, service personnel records, and post service medical records.  The claim to reopen the Veteran's previously denied claim of entitlement to service connection for status post meniscectomy, right and left knees was denied because the medical evidence submitted had previously been received and was therefore redundant.

Upon review of the record, the Board finds that new and material evidence has been received sufficient to reopen the claim for service connection aphakia, left eye.

The evidence received since the prior final denial includes VA treatment records and the Veteran's hearing testimony.  The Veteran testified that he bruised his knees in service, and that the heavy demand on his body from physical training and his more than 20 years of military service caused his knee problems.

The Veteran's hearing testimony is both new and material; it is new as it has not been previously submitted to agency decision makers, and it is material because it relates to an unestablished fact necessary to substantiate the claim - the Veteran injured his knees while in service.

Based on the foregoing, the Board finds that the newly submitted evidence described above, is both new and material.  Having submitted new and material evidence, the Veteran's claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been received; the claim for service connection for aphakia, left eye is reopened.

New and material evidence having been received; the claim of entitlement to service connection for status post meniscectomy, right knee residuals is reopened.

New and material evidence having been received; the claim of entitlement to service connection for status post meniscectomy, left knee is reopened.



REMAND

Although the Board regrets the additional delay, it finds that a remand is needed prior to adjudication of the Veteran's claims for service connection, and to properly evaluate his claim for an increased evaluation for his degenerative disc disease, lumbar spine with intervertebral disc syndrome and facet joint arthropathy.

The Veteran has not been afforded VA examinations with respect to his claims for service connection for bilateral knee disability, bilateral sciatica lower extremities, bilateral shoulder disability, bilateral plantar fasciitis, heart disability, polymyalgia rheumatica, osteopenia, and benign prostatic hyperplasia.

VA must provide a medical examination with respect to a disability compensation claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2012); 38 C.F.R. § 3.159(c)(4) (2017).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's claim for service connection for aphakia, left eye, the Board notes that the Veteran was provided a VA eye examination in April 1990.  However, the Board finds this examination is inadequate because it does not offer an opinion as to whether or not the Veteran's aphakia, left eye is causally related to his time in service, to include eye surgery performed in service.  Moreover, the Veteran has undergone subsequent surgeries to this eye which should be considered in formulating a medical opinion as to the etiology of the Veteran's left eye disability.  On remand, a new examination should be performed and an opinion should be provided.

The Veteran testified at his hearing that the physical training required in service, the physical nature of his more than 20 year military career, and/or his service-connected lumbar spine disability are the cause(s) of his bilateral knee disabilities, bilateral shoulder disabilities, bilateral plantar fasciitis, and sciatica of the bilateral lower extremities.  Indeed, the Veteran testified at his hearing that after his discharge from service, he has worked for Orange County as a budget analyst, a data processing analyst and a systems analyst.  (Hearing transcript, p. 10).  The Veteran testified that he did not do any heavy lifting in these jobs.  (Hearing transcript, p. 10).

A review of the electronic file reveals that the Veteran has not been afforded VA examinations for these disorders.  The Board finds that such examinations, with accompanying opinions regarding the etiology of these disorders, are needed before informed decisions can be made on these claims.

Regarding the Veteran's claims for service connection for a heart disability, claimed as implantation of a pacemaker, polymyalgia rheumatica, osteopenia, and benign prostatic hyperplasia, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam War and that his exposure to herbicides has been conceded.  Therefore, on remand, VA examinations and opinions are needed to determine whether or not these disorders are related to his time in service, to include as due to his exposure to herbicides in service, before informed decisions can be made on these claims.

Finally, with respect to the Veteran's claim for an increased evaluation for his service connected degenerative disc disease, lumbar spine with intervertebral disc syndrome and facet joint arthropathy, the Veteran testified at this hearing that his symptoms have worsened since his last VA examination conducted in November 2014.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board notes that a remand is also necessary as the November 2014 VA back examination is inadequate because it does not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Nor does this examination include findings as to limitations due to flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  On remand, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected back disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical treatment records and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his aphakia left eye, back disability, bilateral knee disability, sciatica bilateral lower extremities, bilateral shoulder disability, bilateral plantar fasciitis, heart disability, polymyalgia rheumatica, osteopenia, and benign prostatic hyperplasia.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected lumbar spine disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's lumbar spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination, and/or flare-ups should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability of the bilateral shoulders, and to determine whether any shoulder disability is due to the Veteran's service connected lumbar spine disability.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner is asked to provide opinions as to the following:

a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed right and/or left shoulder disability is causally related to the Veteran's time in service, including physical training and his in-service duties?  Please explain why or why not.

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right and/or left shoulder disability that is caused by either his service-connected degenerative disc disease lumbar spine with intervertebral disc syndrome and facet joint arthropathy?  Please explain why or why not.

c) If not directly caused by the Veteran's service connected lumbar spine disability, is it at least as likely as not that the Veteran has a right and/or left shoulder disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability?  Please explain why or why not.

d) If the Veteran has a right and/or left shoulder disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

5.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right and/or left knee disability, and to determine if any knee disability is due to the Veteran's service-connected lumbar spine disability.  The electronic file must be reviewed by the examiner prior to examination. All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed right and/or left knee disability is causally related to any incident in service, including physical training and the Veteran's in-service duties?  Please explain why or why not.

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right and/or left knee disability that is caused by his service-connected lumbar spine disability?  Please explain why or why not.

c) If not directly caused by his service-connected lumbar spine disability, is it at least as likely as not that the Veteran has a right and/or left knee disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability?  Please explain why or why not.

d) If the Veteran has a right and/or left knee disability that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected disability.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

6.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of sciatica, right and/or left lower extremities, and to determine whether any sciatica of the lower extremities is due to the Veteran's service-connected lumbar spine disability.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed sciatica of the right and/or left lower extremity is causally related to any incident in service, to include physical training and the Veteran's in-service duties?  Please explain why or why not.

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran has sciatica of the right and/or left lower extremity that is caused by his service-connected lumbar spine disability?  Please explain why or why not.

c) If not directly caused by his service-connected lumbar spine disability, is it at least as likely as not that the Veteran has sciatica of the right and/or left lower extremity that is permanently worsened beyond normal progression (aggravated) by either his service-connected lumbar spine disability?  Please explain why or why not. 

d) If the Veteran has sciatica of the right and/or left lower extremity that is permanently worsened beyond normal progression (aggravated) by his service-connected lumbar spine disability the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

7.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for a VA feet examination.  The Veteran's electronic claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that any right and/or left foot disability, to include plantar fasciitis, is causally related to the Veteran's service, to include his contention that plantar fasciitis is causally related to the boots he wore while in service?  Please explain why or why not.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth. If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

8.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any heart disability diagnosed.  The Veteran's electronic claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that any heart disability, to include implantation of a pacemaker/defibrillator, was incurred in or was caused by the Veteran's active service, to include as due to presumed herbicide exposure in service?  Please explain why or why not.

9.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's benign prostatic hyperplasia.  The Veteran's electronic claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that benign prostatic hyperplasia was incurred in or was caused by the Veteran's active service, to include as due to presumed herbicide exposure in service?  Please explain why or why not.

10.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's polymyalgia rheumatica.  The Veteran's electronic claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that polymyalgia rheumatica was incurred in or was caused by the Veteran's active service, to include as due to presumed herbicide exposure in service?  Please explain why or why not.

11.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's osteopenia.  The Veteran's electronic claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that osteopenia was incurred in or was caused by the Veteran's active service, to include as due to presumed herbicide exposure in service?  Please explain why or why not.

12.  After the development requested in items 1 and 2 has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's aphakia, left eye.  The Veteran's electronic claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should provide an opinion as to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed left eye disability, to include aphakia, is causally related to any incident in service, to include an iridectomy performed in service?  Please explain why or why not.

b) Is it at least as likely as not (50 percent probability or greater) that a left eye disability pre-existed service, and if so, whether such eye disability permanently worsened beyond normal progression due to any in-service event or injury?  Please explain why or why not.

d) If the Veteran has a left eye disability that was permanently worsened beyond normal progression (aggravated) by an in-service event or injury the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the in-service event or injury.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

13.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


